FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NUV 2 3 2010

C|erk, U.S. District & Bankruptcy

Gregory T_ Howard, ) Courts for the District of Co|umbla
)
Plaintiff, )
)

v. ) Civil Action No. ¢)
United States District Court for the )
District of Columbia and District Judge )
Colleen Kollar-Kotelly, )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint on the
ground of res judicata

Under the principle of res judicata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v, United States, 729 F.2d 818,
820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levz`ne, 554 F.2d 1227, 1234 (D.C. Cir.
l977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the
prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen
v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M. Nat ’l Pension Fund v. Indus. Gear Mfg. Co.,
723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might
have been litigated previously").

Recently, this Court dismissed plaintiffs complaint raising substantially the same claims

against the named defendants on the grounds that it was frivolous, malicious and failed to state a

claim upon which relief can be granted H0ward v. United States District Court for the District
of Columbz`a and District Judge Colleen Kollar-Kotelly, No. 10-l 1 14 (UNA) (D.D.C. Jun. 30,
20l0). The Court found the complaint to be malicious "because in H0ward I, plaintiff was told
more than once that he had no further recourse in this Court and was effectively barred from
filing any more post-judgment motions. Yet, plaintiff persists in beating a dead horse by filing a
new action based on decidedly frivolous issues." ld. (citing Howard v. United Sates District
Court for the Southern District of Ohz'o, No. 09-531 (CKK) (D.D.C. Apr. l6, 20lO)) (other

citation omitted).

For the foregoing reasons, the Court will dismiss this repetitive complaint with prejudice.

Plaintiff is warned that his submission of any new complaints against the named defendants
arising from the rulings of this Court may lead ultimately to the imposition of sanctions under
Fed. R. Civ. P. ll and/or the placement of conditions on his ability to proceed in forma pauperis

in this Court. A separate Order accompanies this Memorandum Opinion.

 

Date: November _Z_Q, 2010